Allowable Subject Matter

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claims 1 and 7 recite a system for converting a digital signal into a spiking analog signal. A different constant current may be applied to each of a plurality of switch circuits. Each bit of the digital signal may be applied to a corresponding one of the plurality of switch circuits. Each switch circuit may apply the corresponding constant current to a common output when the corresponding bit has a predetermined value. A common current may be applied at the common output to a spiking neuron circuit. This type of system for converting a digital signal into a spiking analog signal has not been shown nor fairly suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sarpeshkar, Aparin and Cruz-Albrecht et al disclose systems for converting a digital signal into a spiking analog signal. However none of these disclose, as independent claims 1 and 7 recite, a system for converting a digital signal into a spiking analog signal. A different constant current may be applied to each of a plurality of switch circuits. Each bit of the digital signal may be applied to a corresponding one of the plurality of switch circuits. Each switch circuit may apply the corresponding constant current to a common output when the corresponding bit has a predetermined value. A common current may be applied at the common output to a spiking neuron circuit.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K YOUNG whose telephone number is (571)272-1816.  The examiner can normally be reached on 7am-5pm with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN K YOUNG/Primary Examiner, Art Unit 2845